UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LAREDORESOURCES CORP. (Exact name of Registrant as specified in its charter) Nevada Pending (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) Hero de Nacarozi #10, PO Box 177, C.P. 63732, Colonia Centtro Bucerias, Nayarit, Mexico (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:775-636-6-329-298-3649 Nevada Agency and Transfer Company 50 West Liberty Street, Suite 880 Reno, Nevada (Name and address of agent for service of process) (Zip Code) Telephone number of agent for service of process:(775) 636-6937 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (3) Common Stock 628,000 $0.008 $5,024 $0.58 This price was arbitrarily determined by Laredo Resources Corp. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: The Law Offices of Ryan Alexander Attn: Ryan Alexander 520 S. 4th St., Suite 340 Las Vegas, NV 89101 Table of Contents SUBJECT TO COMPLETION, Dated February 15 , 2011 PROSPECTUS LAREDO RESOURCES CORP. 628,000 SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 628,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.008 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total $5,024 None $5,024 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.008 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”), formerly known as the National Association of Securities Dealers or NASD. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:February 15 , 2011 2 Table of Contents Table of Contents Summary 5 Risk Factors 8 Risks Related To Our Financial Condition and Business Model 8 If we do not obtain additional financing, our business will fail. Because we will need additional financing to fund our extensive exploration activities, our accountants believe there is substantial doubt about our ability to continue as a going concern. 8 Because we likely will not have access to outside debt financing or external credit facilities for the foreseeable future, our ability to fund ongoing operationswithoutadditional infusions of equity capital may be limited. 8 Because the existence of commercially exploitable mineral deposits in the ABR Claims is unknown at the present time, we face a high risk that we will be unable togenerate revenuesw or otherwise realize any value from the mineral claims. 8 Because we have only recently commenced business operations, we face a high risk of business failure. 9 Because our executive officers do not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. 9 Because the ABR Claims have not been physically examined by a professional geologist or mining engineer, we face a significant risk that the property will not contain commercially viable deposits of minerals. 9 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 9 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. 9 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 10 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 10 Because our president has only agreed to provide her services on a part-time basis, she may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 10 Because our president, Ms. Ruth Cruz owns 56.02% of our outstanding common stock, investors may find that corporate decisions influenced by Ms. Cruz are inconsistent with the best interests of other stockholders. 10 Because our president, Ms. Ruth Cruzowns 56.02% of our outstanding common stock, the market price of our shares would most likely decline if she were to sell a substantial number of shares all at once or in large blocks. 10 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 11 Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. 11 Because our sole officer and director, Ms. Ruth Cruz Santos is not a United States Citizen and is located outside the United States, you may have difficulty enforcing judgments against her. 11 Risks Related To Legal Uncertainty 11 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our exploration program may increase. 11 Future legislation and administrative changes to the mining laws could prevent us from exploring our properties. 11 Third parties may challenge our rights to our mineral properties or the agreements that permit us to explore our properties may expire if we fail to timely renew them and pay the required fees. 12 Because title to the property is held in the name of another entity, if thatentity transfers the property to someone other than us, we will cease activities. 12 3 Table of Contents Because legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 12 Risks Related To This Offering 12 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 12 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 13 Because we will be subject to the "Penny Stock" rules the level of trading activity in our stock may be reduced. 13 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 13 If we undertake future offerings of our common stock, purchasers in this offering willexperience dilution of their ownership percentage. 13 Because we are currently considered a "shell company" within the meaning of Rule 12b-2 under the Exchange Act, the ability of holders of our common stock to re-sell their shares may be limited by applicable regulations. 13 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 14 Dilution 14 Selling Shareholders 15 Plan of Distribution 18 Description of Securities 19 Interests of Named Experts and Counsel 20 Organization within the Last Five Years 20 Description of Business 20 Description of Property 26 Legal Proceedings 28 Market for Common Equity and Related Stockholder Matters 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Changes In and Disagreements with Accountants 32 Directors, Executive Officers, Promoters And Control Persons 33 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 36 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 37 Certain Relationships and Related Transactions 37 Available Information 37 Financial Statements 38 Information Not Required In the Prospectus 39 4 Table of Contents Summary Laredo Resources Corp. We were incorporated on August 17, 2010, under the laws of the state of Nevada.We are in the business of mineral exploration.On November 30, 2010, our wholly owned subsidiary,LRE Exploration LLC, a Nevada limited liability company, (“LRE”) entered into a Property Option Agreement (the “Property Option Agreement”) with Arbutus Minerals LLC (“Arbutus”) to acquire an option to purchase a 100% interest in the 20 ABR mineral claims (the “ABR Claims”). Under the terms of the Property Option Agreement between Arbutus and LRE, we acquired an option to acquire a 100% interest in the mineral rights for the ABR Claims currently held by Arbutus for an initial payment of $10,000. Arbutus holds only the mineral rights to the ABR Claims as the ABR Claims are on Bureau of Land Management managed land.Thus, we do not have the right to purchase the real property rights for the land underlying the ABR Claims.In order to exercise the option, we must pay the following monies to Arbutus and make the following expenditures on the ABR Claims by the following dates: · Payments to Arbutus o $10,000 on or before November 30, 2011; o $20,000 on or before November 30, 2012; and o $50,000 on or before November 30, 2013. · Exploration Expenditures o $15,000 in aggregate exploration expenditures prior to November 30, 2012; o $65,000 in aggregate exploration expenditures prior to November 30, 2013; and o $215,000 in aggregate exploration expenditures prior to November 30, 2014. We will either satisfy the payment terms of the Property Option Agreement in the time frame provided, thereby resulting in us exercising this option or we will fail to satisfy the payment terms and be in default of the Property Option Agreement.If we are in default of the Property Option Agreement, Arbutus can terminate the Property Option Agreement if we fail to cure any default within 45 days after the receipt of notice of default.Our option will expire if we are in default of the Property Option Agreement and fail to cure any default within 45 days after the receipt of notice of default.Additionally, and notwithstanding the foregoing, if we fail to perform condition precedent to exercise the option, Arbutus shall be entitled to terminate the Property Option Agreement. The ABR Claims are located approximately 15 miles northwest of the community of Elko in the northeastern portion of the State of Nevada on Bureau of Land Management managed land.The ABR claims are about 413 acres of lode claims consisting of 20 en bloc unpatented mineral claims.Each claim is approximately 1500 feet by 600 feet. The existence of commercially exploitable mineral deposits in the ABR Claims is unknown at the present time and we will not be able to ascertain such information until we receive and evaluate the results of our planned exploration program. Prior to acquiring the option to acquire the ABR Claims, we retained the services of Mr. Carl von Einsiedel, an independent consulting geologist who holds the degree of Bachelor of Science in Geology. Mr. von Einsiedel prepared a geological report for us on the mineral exploration potential of the ABR Claims.Included in this report is a recommended exploration program. Phase I of the exploration program will be conducted over a one year period and has a budget of $15,000. We do not currently possess sufficient capital to fully fund Phase I. Therefore our plan is to continue to raise additional monies in order to be able to fully fund Phase I. We believe that is preferable to possess capital sufficient to complete Phase I prior to initiating it. We are hopeful that we will be able to raise an amount of capital during our first full fiscal year (September 1, 2010 to August 31, 2011) that will allow us to fully fund Phase I and undertake that Phase during the end of our first full fiscal year or the beginning of the second full fiscal year.We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the market prices for mined minerals and the costs of exploring for or commercial production of these materials. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. We will make the decision to proceed with any further programs based upon our consulting geologist’s review of the results and recommendations.If we do decide to proceed with Phase II, then it would commence in the late summer or early fall of 2012 and should completed in late summer or early fall of 2013.In order to complete Phase II we will need to raise additional capital.In order to maintain our rights under our Property Option Agreement, we will be required to make the contractual payments detailed above regardless of whether we proceed with Phases II and III of our planned exploration program. 5 Table of Contents We intend to conduct mineral exploration activities on the ABR Claims in order to assess whether the claims possess commercially exploitable mineral deposits. Our exploration program is designed to explore for commercially viable deposits of gold, silver, lead, zinc, copper, tungsten and barite. The mineral exploration program, consisting of surface reconnaissance, and geological mapping and sampling, is oriented toward defining drill targets on mineralized zones within the ABR Claims. Mineral exploration is essentially a research activity that does not produce a product. Successful exploration often results in increased project value that can be realized through the optioning or selling of the claimed site to larger companies. We have not conducted any mining or exploration, aside from the aforementioned geological report on the ABR Claims. We are an exploration stage company, no proven commercial reserves have been identified on the ABR Claims and there is no assurance that a commercially viable mineral deposit currently exists on the ABR Claims. Ms. Ruth Cruz Santos, our president and director, does not have any training as a geologist or an engineer.As a result, our management may lack certain skills that are advantageous in managing an exploration company. In addition, neither Ms. Santos, nor our consulting geologist, Mr. von Einsiedel, has visited the property.As a result, we face an enhanced risk that, upon physical examination of the ABR Claims property, no commercially viable deposits of minerals will be located. Currently, we are uncertain of the number of mineral exploration phases we will conduct before we are able to determine whether there are commercially viable minerals present on the ABR Claims.Further phases beyond the current exploration program will be dependent upon a number of factors such as our consulting geologist recommendations and our available funds. Since we are in the exploration stage of our business plan, we have not earned any revenues from our planned operations. As of November 30, 2010, we had $19,360 in current assets. As of November 30, 2010 our current liabilities amounted to $5,000.Accordingly, our working capital position as of November 30, 2010, was $14,360. Since our inception through November 30, 2010, we have incurred a net loss of $18,625.We attribute our net loss to having no revenues to offset our expenses, which have consisted primarily of the professional fees related to the creation and operation of our business and filing of this registration statement. In the next 12 months, we anticipate spending approximately $30,000 on administrative expenses, including fees payable in connection with the filing of this registration statement and complying with reporting obligations. As stated above, our working capital position as of November 30, 2010, was $19,360. Therefore, we feel that we have sufficient funds on hand to cover all of our anticipated administrative expenses for our first full fiscal year (September 1, 2010 to August 31, 2011), but not sufficient capital to fully fund Phase I.Thus, during our first full fiscal year (September 1, 2010 to August 31, 2011) we will focus on raising capital sufficient to fully fund Phase I.If successful, then we intend to initiate Phase I during the end of our first full fiscal year or the beginning of the second full fiscal year. In the event the results of our initial exploration program prove not to be sufficiently positive to proceed with further exploration on the ABR claims, we intend to seek out and acquire interests in additional mineral exploration properties which, in the opinion of our consulting geologist, offer attractive mineral exploration opportunities.Presently, we have not given any consideration to the acquisition of other exploration properties because we have not yet commenced our initial exploration program and have not received any results. Our fiscal year end is August 31.We were incorporated on August 17, 2010, under the laws of the state of Nevada. Our principal offices are located at Hero de Nacarozi #10, PO Box 177, C.P. 63732, Bucerias, Nayarit, Mexico.Our mailing address is50 West Liberty Street, Suite 880, Reno, Nevada, and our telephone number is 775-636-6-329-298-3649. We are currently considered a “shell company” within the meaning of Rule 12b-2 under the Exchange Act, in that we currently have nominal operations and nominal assets other than cash.Accordingly, the ability of holders of our common stock to re-sell their shares may be limited by applicable regulations.Specifically, the securities sold through this offering can only be resold through registration under the Securities Act of 1933, pursuant to Section 4(1) of the Securities Act, or by meeting the conditions of Rule 144(i) under the Securities Act. 6 Table of Contents The Offering Securities Being Offered Up to 628,000 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.008 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 3,570,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data November 30, 2010 (unaudited) August 31, 2010 (audited) Cash $ $ Total Assets $ $ Liabilities $ $ Total Stockholder’s Equity $ $ Statement of Operations For the Quarter Ended November 30, 2010 (unaudited) From Inception on August 17, 2010 to August 31, 2010 (audited) Revenue $
